Exhibit 10.11



EMPLOYMENT AGREEMENT




            This Employment Agreement (this “Agreement”) is made by and between
ExpressJet HOLDINGS, Inc., a Delaware corporation (“Company”), and Suzanne
Lehman Johnson (“Executive”). 



W I T N E S S E T H:



            WHEREAS, Company desires to employ Executive on the terms and
conditions, and for the consideration, hereinafter set forth and Executive
desires to be employed by Company on such terms and conditions and for such
consideration;



            NOW THEREFORE, for and in consideration of the mutual promises,
covenants and obligations contained herein, Company and Executive hereby agree
as follows:



ARTICLE I:  EMPLOYMENT AND DUTIES



            1.1       Employment; Effective Date.  Company agrees to employ
Executive and Executive agrees to be employed by Company, at will of both
Company and Executive, pursuant to the terms and conditions of this Agreement
beginning as of November 19, 2009 (the “Effective Date”).



            1.2       Position.  From and after the Effective Date, Executive
shall be employed in the position of Company’s Vice President, General Counsel
and Secretary.  Company may subsequently assign Executive to a different
position or modify Executive’s duties and responsibilities.  Moreover, Company
may assign this Agreement and Executive’s employment to any subsidiary or
affiliate of Company.



            1.3       Duties and Services.  Executive agrees to serve in the
position assigned pursuant to paragraph 1.2 and to perform diligently and to the
best of her abilities the duties and services appertaining to such position as
determined by Company, as well as such additional duties and services which
Executive from time to time may be reasonably directed to perform by Company.



            1.4       Confidential Information, Inventions, Business
Opportunities and Good Will.  Company shall disclose to Executive, and place
Executive in a position to have access to or develop, confidential or
proprietary information and inventions of Company (or its affiliates); and shall
entrust Executive with business opportunities of Company (or its affiliates);
and shall place Executive in a position to develop business good will on behalf
of Company (or its affiliates).

ARTICLE II:  AT-WILL EMPLOYMENT RELATIONSHIP



            2.1       Employment At-Will.  The employment relationship between
Executive and Company is at-will.  Each of Executive and Company shall have the
right to terminate the employment relationship at any time and for any reason
whatsoever, with or without cause, and without any liability or obligation
except as may be expressly provided in this Agreement.

--------------------------------------------------------------------------------


            2.2       Notice of Termination.  If Company or Executive desires to
terminate Executive’s employment hereunder, it or she shall do so by giving
written notice to the other party that it or she has elected to terminate
Executive’s employment hereunder and stating the effective date and reason for
such termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.  In the case of a termination of
employment by Executive, the effective date of such termination specified in the
written notice of termination from Executive to Company shall not be less than
15 nor more than 60 days, respectively, from the date such written notice of
termination is given, and Company may require an effective date of termination
earlier than that specified in such written notice of termination (and, if such
earlier effective date of termination is so required, it shall not change the
basis for Executive’s termination nor be construed or interpreted as a
termination of employment by Company pursuant to paragraph 4.1).



ARTICLE III:  COMPENSATION AND BENEFITS



            3.1       Base Salary.  During the period of this Agreement,
Executive shall receive a minimum annual base salary equal to the greater of (i)
$200,000.00 or (ii) such amount as Company and Executive mutually may agree upon
from time to time.  Executive’s annual base salary shall be paid in equal
installments in accordance with Company’s standard policy regarding payment of
compensation to executives but no less frequently than semi-monthly.



            3.2       Bonus Programs.  Executive shall participate in each cash
bonus program maintained by Company on and after the Effective Date (including
without limitation any such program maintained for the year during which the
Effective Date occurs) at a level which is not less than the participation level
made available to similarly situated employees of the Company.



            3.3       Other Company Benefits.  Executive shall be entitled to no
less than four weeks of vacation benefits annually.  During Executive’s
employment hereunder, Executive and, to the extent applicable, Executive’s
family, dependents and beneficiaries, shall be allowed to participate in all
benefits, plans, and programs, including improvements or modifications of the
same, which are now, or may hereafter be, available to similarly situated
employees of Company.  Such benefits, plans and programs may include, without
limitation, profit sharing plan, thrift plan, annual physical examinations,
health insurance or health care plan, life insurance, disability insurance,
pension plan, pass privileges on Continental Airlines, Inc. (“Continental”) or
Company flights, flight privileges and the like.  Company shall not, however, by
reason of this paragraph be obligated to institute, maintain, or refrain from
changing, amending or discontinuing, any such benefit plan or program, so long
as such changes are similarly applicable to similarly situated employees
generally; provided, however, that Company shall not change, amend or
discontinue Executive’s Flight Privileges (as defined below) without Executive’s
prior written consent.  Executive will be eligible to receive restricted stock
and stock option grants under the equity incentive plans maintained by
ExpressJet Holdings, Inc. (“Holdings”) in accordance with Holdings’ policy and
Executive’s position within Company.  Company shall use reasonable efforts to
provide Platinum Elite OnePass Cards (or similar highest category successor
frequent flyer cards) in Executive’s and Executive’s spouse’s names for use on
the System (as defined below) and a membership for Executive and Executive’s
spouse in Continental’s Presidents Club (or any successor program maintained in
the System).

--------------------------------------------------------------------------------


ARTICLE IV:  TERMINATION OF EMPLOYMENT



            4.1       Company’s Right to Terminate.  Company, acting pursuant to
an express resolution of the Board of Directors of Company (the “Board of
Directors”), shall have the right to terminate Executive’s employment under this
Agreement at any time for any of the following reasons:



                        (i)         upon Executive’s death;



                        (ii)        upon Executive’s becoming incapacitated for
a period of at least 180 days by accident, sickness or other circumstance which
renders her mentally or physically incapable of performing the material duties
and services required of her hereunder on a full-time basis during such period;



                        (iii)       for cause, which for purposes of this
Agreement shall mean Executive’s gross negligence or willful misconduct in the
performance of, or Executive’s abuse of alcohol or drugs rendering her unable to
perform, the material duties and services required of her pursuant to this
Agreement;



                        (iv)       for Executive’s material breach of any
provision of this Agreement which, if correctable, remains uncorrected for 30
days following receipt by Executive of written notice by Company of such breach;
or



                        (v)        for any other reason whatsoever, in the sole
discretion of the Board of Directors.



            4.2       Executive’s Right to Terminate.  Executive shall have the
right to terminate her employment under this Agreement at any time for any of
the following reasons:



                        (i)         the assignment to Executive of duties
materially inconsistent with the duties associated with the positions described
in paragraph 1.2 as such duties are constituted as of the Effective Date;



                        (ii)        a material diminution in nature or scope of
Executive’s authority, responsibilities, or title from those applicable to her
as of the Effective Date;



                        (iii)       the occurrence of material acts or conduct
on the part of Company or Holdings or their respective officers or
representatives which prevent Executive from performing her duties and
responsibilities pursuant to this Agreement;



                        (iv)       Company or Holdings requiring Executive to be
permanently based anywhere outside a major urban center in Texas; 



                        (v)        the taking of any action by Company or
Holdings that would materially adversely affect the corporate amenities enjoyed
by Executive on the Effective Date; or

--------------------------------------------------------------------------------




                        (vi)       a material breach by Company of any provision
of this Agreement which, if correctable, remains uncorrected for 30 days
following receipt by Company of written notice of such breach by Executive; or



                        (vii)      for any other reason whatsoever, in the sole
discretion of Executive.



            4.3       Payment Obligations Absolute.  Except as otherwise
provided in this Agreement, Company’s obligation to pay Executive the amounts
and to make the arrangements provided in Article V shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
Company (including its subsidiaries and affiliates) may have against her or
anyone else.  All amounts payable by Company shall be paid without notice or
demand.  Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of Article V,
and the obtaining of any such other employment (or the engagement in any
endeavor as an independent contractor, sole proprietor, partner, joint venturer,
or otherwise) shall in no event effect any reduction of Company’s obligations to
make (or cause to be made) the payments and arrangements required to be made
under Article V.



ARTICLE V:  EFFECT OF TERMINATION



            5.1       Effect on Compensation.  Upon termination of the
employment relationship by either Executive or Company, regardless of the reason
therefor, all compensation and all benefits to Executive hereunder shall
terminate contemporaneously with termination of Executive’s employment, except
that:



                        (i)         if such termination shall constitute an
Involuntary Termination prior to a Change in Control or after the date that is
eighteen months after a Change in Control (as such terms are defined in
paragraph 5.4), then, subject to the provisions of paragraphs 5.2, 5.3 and 5.6,
(1) Company shall provide Executive with Continuation Coverage (as such term is
defined in paragraph 5.4) for the Severance Period (as such term is defined in
paragraph 5.4), (2) Company shall pay Executive the Monthly Severance Amount (as
such term is defined in paragraph 5.4) each month during the Severance Period,
(3) Company may, in the sole discretion of the Board of Directors or the Human
Resources Committee of the Board of Directors of Holdings, pay Executive a pro
rata target bonus as soon as administratively practicable after the decision to
pay the pro rata target bonus is made but in no event later than two and one
half months after the end of the calendar year in which the decision is made
(provided, however, that this clause (3) shall not apply if (A) such Involuntary
Termination occurs during a calendar year beginning after December 31, 2009, and
(B) Company’s annual performance bonus program with respect to such calendar
year is intended to constitute a “performance-based compensation” program for
purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder), and (4) Company shall provide
Executive with Outplacement Services (as such term is defined in paragraph 5.4);
and

--------------------------------------------------------------------------------




                        (ii)        if such termination shall constitute an
Involuntary Termination or a termination by Executive of Executive’s employment
with Company for any reason encompassed by paragraphs 4.2(i), (ii), (iii), (iv),
(v), or (vi) and such termination occurs within eighteen months after a Change
in Control, then, subject to the provisions of paragraphs 5.2, 5.3 and 5.6, (1)
Company shall provide Executive with Continuation Coverage (as such term is
defined in paragraph 5.4) for the Severance Period (as such term is defined in
paragraph 5.4), (2) if such Change in Control constitutes a change in control
event (as defined in Treasury regulation section 1.409A-3(i)(5)), then Company
shall pay Executive on the effective date of such termination a lump-sum cash
payment in an amount equal to the sum of (A) a pro rata bonus payment
(notwithstanding any contrary provision in Company’s cash bonus program) equal
to the amount of Executive’s annual base salary pursuant to paragraph 3.1 at the
rate in effect immediately prior to Executive’s termination of employment,
multiplied by the target rate under Company’s cash bonus program at the rate in
effect for the year of termination, and further multiplied by a fraction, the
numerator of which is the number of days which have elapsed in the calendar year
during which the date of termination falls, and the denominator of which is
three hundred sixty-five (365) (provided, however, that this clause (2)(A) shall
not apply if (x) such termination of employment occurs during a calendar year
beginning after December 31, 2009, and (y) Company’s annual performance bonus
program with respect to such calendar year is intended to constitute a
“performance-based compensation” program for purposes of Section 162(m) of the
Code and the regulations thereunder), plus (B) two times the Executive’s base
salary pursuant to paragraph 3.1 at the rate in effect immediately prior to
Executive’s termination of employment, plus (C) two times the amount of
Executive’s annual base salary pursuant to paragraph 3.1 at the rate in effect
immediately prior to Executive’s termination of employment, multiplied by the
target rate under Company’s cash bonus program in effect for the year of
termination, (3) if such Change in Control does not constitute a change in
control event (as defined in Treasury regulation section 1.409A-3(i)(5)), then
Company shall pay Executive each month during the Severance Period an amount
equal to 1/24th of the sum of the amounts described in paragraphs 5.1(ii)(2)(A),
(B) and (C), and (4) Company shall provide Executive with Outplacement Services
(as such term is defined in paragraph 5.4).  Notwithstanding anything contained
herein, if Executive’s employment with Company is terminated by reason of an
Involuntary Termination and a Change in Control occurs within six months
following such Involuntary Termination, then Executive shall, in lieu of the
payments and benefits described in paragraph 5.1(i) above, be entitled to the
payments and additional benefits described in this paragraph 5.1(ii), with such
additional payments and increased benefits to be delivered as if such
Involuntary Termination had occurred on the same date as, and immediately
following, the Change in Control (except that paragraph 5.1(ii)(3) shall be
deemed to apply instead of paragraph 5.1(ii)(2)); and



                        (iii)       if such termination is a result of
Executive’s retirement under Company’s retirement policy or program generally
applicable to similarly situated employees of Company, then Company shall,
subject to the provisions of paragraph 5.3, provide Executive with space
available Flight Privileges for the remainder of Executive’s lifetime per the
terms of any then-existing Company policy or program. 

--------------------------------------------------------------------------------


            No remuneration or wages earned by Executive during or with respect
to the Severance Period (whether earned as an employee, independent contractor,
sole proprietor, joint venturer, or otherwise) shall reduce Company’s obligation
to pay the Monthly Severance Amount each month during the Severance Period. 
Company may set off any amounts owed by Executive to Company or any of its
affiliates that relate to a debt incurred in the ordinary course of the service
relationship between Executive and Company against any obligation to pay the
Monthly Severance Amount; provided, however, that such set-off shall be limited
to a maximum of $5,000 per taxable year and such set-off shall occur at the same
time and in the same amount as the debt otherwise would have been due and
collected from Executive.



            5.2       Liquidated Damages.  In light of the difficulties in
estimating the damages to Executive in the event Executive’s employment is
subject to an Involuntary Termination or any other termination of employment for
which benefits are provided to Executive pursuant to paragraph 5.1, Company and
Executive hereby agree (for themselves and for the express and directly
enforceable benefit of Company’s affiliates) that the payments and benefits, if
any, to be received by Executive pursuant to paragraph 5.1 shall be received by
Executive as liquidated damages.  Payment of the compensation and benefits to
Executive pursuant to paragraph 5.1 shall be offset against any amounts to which
Executive may otherwise be entitled under any and all severance plans and
policies maintained by Company or its affiliates.



            5.3       Certain Post-Termination Obligations.  As part of the
consideration for the compensation to be paid under this Agreement, to protect
the trade secrets and confidential information of Company and its affiliates
that have been and will in the future be disclosed or entrusted to Executive,
the business opportunities of Company and its affiliates that have been and will
in the future be disclosed or entrusted to Executive, the relationships with
customers of Company and its affiliates that have been and will in the future be
developed in Executive, the special training and knowledge relevant to
Executive’s employment responsibilities and duties, or the business goodwill of
Company and its affiliates that has been and will in the future be developed in
Executive, and as an additional incentive for Company to enter into this
Agreement, Company and Executive agree to the post-termination obligations set
forth in this Agreement.  All payments and benefits to Executive hereunder shall
be subject to Executive’s compliance with the following provisions for two full
years after the termination of Executive’s employment hereunder:



                        (i)         Executive shall, upon reasonable notice,
furnish such information and proper assistance to Company and its affiliates as
may reasonably be required in connection with any litigation in which it or any
of its affiliates is, or may become, a party;



                        (ii)        (Executive will not, directly or indirectly
for Executive or for others, in any geographic area or market where Company or
any of its affiliates are conducting any business or have during the previous 12
months conducted such business:



                                    (a)        engage in any Competitive
Business (as defined below);

--------------------------------------------------------------------------------


                                    (b)        render advice or services to, or
otherwise assist, any other person, association, or entity who is engaged,
directly or indirectly, in any Competitive Business with respect to such
Competitive Business; or



                                    (c)        induce any employee of Company or
any affiliate of Company to terminate his or her employment with Company or such
affiliate, or hire or assist in the hiring of any such employee by any person,
association, or entity not affiliated with Company;



                        (iii)       any public statements made by Executive
concerning Company or its affiliates, or their officers, directors, or employees
shall be submitted in writing for prior approval by Company’s public relations
and legal departments, and Executive shall not make any such public statements
which are not so approved; and



                        (iv)       upon termination of employment, Executive
shall (a) promptly return to Company all property (including all keys, passes,
credit cards, documents, memoranda and computer hardware and software) of
Company or any of its affiliates or Continental then in her possession or
control, and (b) in the same manner as if she were still employed by Company,
hold in confidence, and not disclose to any person, all business plans, trade
secrets, and confidential or proprietary information of Company or any of its
affiliates, and shall not use any such plans, secrets or information in a manner
which is detrimental to Company or its affiliates.



            For purposes of this paragraph 5.3, the term “Competitive Business”
shall mean the business of owning, acquiring, establishing, operating, and
maintaining a regional airline in the United States.  Notwithstanding the
foregoing, the noncompetition obligations set forth in this paragraph shall not
be considered violated if Executive becomes an employee, officer, consultant,
advisor, or member of the board of directors of a major, mainline airline;
provided however, that, if such airline also engages in a Competitive Business,
then this exception shall apply only if Executive’s primary duties, and the
principal portion of Executive’s working time, are related to the business of
such airline other than the Competitive Business.



            If Executive fails to comply with the above obligations, Company may
cease making any and all payments hereunder, and Company and Company’s
affiliates may cease extending benefits to Executive and may recover by
appropriate action instituted in any court of competent jurisdiction any
severance payments theretofore paid to Executive.  Executive agrees that the
obligations of Executive contained in this paragraph 5.3 are in addition to any
rights Company or Company’s affiliates may have in law or at equity, and that it
is not possible to measure in money the damages which may be suffered by Company
or Company’s affiliates if Executive breaches any of the provisions of this
paragraph 5.3.  Therefore, if Executive breaches any of the provisions of this
paragraph 5.3, each of Company and Company’s affiliates shall be entitled to an
injunction restraining Executive from violating such provisions.  If Company or
any affiliate of Company shall institute any action or proceeding to enforce any
such obligations, Executive hereby irrevocably waives the claim or defense that
Company or an affiliate of Company has an adequate remedy at law and agrees not
to assert in any such action or proceeding such claim or defense.  The foregoing
shall not prejudice Company’s or any of its affiliates’right to require
Executive to account for and pay over to Company or a Company affiliate, and
Executive agrees to account for and pay over, the compensation, profits, monies,
accruals and other benefits derived or received by Executive as a result of any
transaction or occurrence constituting a breach of this paragraph 5.3.  The
duration of the obligations of Executive under this paragraph 5.3 shall be
extended by and for the term of any period during which Executive is in breach
of this paragraph 5.3.

--------------------------------------------------------------------------------

            Company and Executive agree that the foregoing restrictions are
reasonable under the circumstances and that any breach of the covenants
contained in this paragraph 5.3 would cause irreparable injury to Company. 
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the United States during the
period provided for above, but acknowledges that Executive will receive
sufficiently high remuneration and other benefits under this Agreement to
justify such restriction.  Further, Executive acknowledges that her skills are
such that she can be gainfully employed in non-competitive employment, and that
the agreement not to compete will in no way prevent her from earning a living. 
Nevertheless, if any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the parties intend for the restrictions
therein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced.  By
agreeing to this contractual modification prospectively at this time, Company
and Executive intend to make this provision enforceable under the law or laws of
all applicable states so that the entire agreement not to compete and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal.  Such modification shall not affect the
payments made to Executive under this Agreement.



            5.4       Certain Definitions and Additional Terms.  As used herein,
the following capitalized terms shall have the meanings assigned below:



                        (i)         Incentive Plan as in effect on the Effective
Date; provided, however, that in any circumstance in which the foregoing
definition would be operative and with respect to which the tax under Section
409A of the Code would apply or be imposed, but where such tax would not apply
or be imposed if the meaning of the term “Change in Control” met the
requirements of Section 409A(a)(2)(A)(v) of the Code, then the term “Change in
Control” herein shall mean, but only for the transaction so affected, a “change
in control event” within the meaning of Treasury regulation section
1.409A–3(i)(5);



                        (ii)        “Continuation Coverage” shall mean that
during the portion, if any, of the Severance Period that Executive elects to
continue coverage for Executive and Executive’s eligible dependents under the
Company’s group medical, dental and vision plans under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and/or Sections 601 through 608
of the Employee Retirement Income Security Act of 1974, as amended, the Company
shall promptly reimburse Executive on a monthly basis for the difference, if
any, between (1) the amount Executive pays to effect and continue such coverage
and (2) the amount charged to a similarly situated active employee of the
Company for similar coverage.  To the extent necessary to comply with Section
409A of the Code, in the event Executive is a “specified employee” (as defined
in Treasury regulation section 1.409A-1(i)), such reimbursement shall commence
on the first day of the seventh month following Executive’s “separation from
service” (as defined in Section 409A(a)(2)(A)(i) and applicable administrative
guidance issued thereunder) and, on such first day of such seventh month,
Company shall reimburse Executive for all amounts that would have otherwise been
reimbursed pursuant to this paragraph but for the delay in such reimbursement
required pursuant to this sentence;

--------------------------------------------------------------------------------


                        (iii)       “Flight Privileges” shall mean flight
privileges on each airline operated by Company, Holdings, Continental or any of
their respective affiliates or any successor or successors thereto (the
“System”), consisting of space available flight passes for Executive and
Executive’s eligible family members (as such eligibility was in effect on
November 1, 2007), a Universal Air Travel Plan (UATP) card (or, in the event of
discontinuance of the UATP program, a similar charge card permitting the
purchase of air travel through direct billing to Company, Continental, Holdings
or any successor or successors thereto (a “Similar Card”)) in Executive’s name
for charging on an annual, calendar-year basis up to the applicable Annual
Travel Limit (as hereinafter defined) with respect to such year in value (valued
identically to the calculation of imputed income resulting from such flight
privileges described below) of flights (in any fare class) on the System for
Executive, Executive’s spouse, Executive’s family and significant others as
determined by Executive, and payment by Company to Executive (while an officer
of Company) of an annual, calendar-year amount (not to exceed in any year the
Annual Gross Up Limit (as hereinafter defined) with respect to such year)
sufficient to pay, on an after-tax basis (i.e., after the payment by Executive
of all taxes on such amount), the U.S. federal, state and local income taxes on
imputed income resulting from such flights (such imputed income to be calculated
during the term of such Flight Privileges at the lowest published or unpublished
fare (i.e., 21-day advance purchase coach fare, lowest negotiated consolidator
net fare, or other lowest available fare) for the applicable itinerary (or
similar flights on or around the date of such flight), regardless of the actual
fare class booked or flown, or as otherwise required by law), or such other
valuation methodology as may be adopted by Company or Continental with respect
to their valuation of UATP benefits generally or resulting from any other flight
privileges extended to Executive as a result of Executive’s service as an
officer of Company; provided, however, that the term “Flight Privileges” shall
not include (A) space-available flight passes on Continental or any airline
operated by Continental or any successor or successors thereto after the first
to occur of (1) the date Executive’s employment with Company and its affiliates
terminates for any reason whatsoever or (2) the  Exclusivity Ending Date (as
such term is defined in that certain Employee Benefits Separation Agreement by
and among Continental, Company, Holdings and XJT Holdings, Inc. dated as of
April 17, 2002), or (B) a UATP card (or Similar Card) issued by or used to
charge flights on Continental or any airline operated by Continental or any
successor or successors thereto after the first to occur of (1) the date
Executive’s employment with Company and its affiliates terminates for any reason
whatsoever or (2) the last day of the Capacity Purchase Period (as such term is
defined in such Employee Benefits Separation Agreement);



                        (iv)       “Involuntary Termination” shall mean any
termination by Company of Executive’s employment with Company for any reason
other than those reasons encompassed by paragraphs 4.1(i), (ii), (iii) or (iv);



                        (v)        “Monthly Severance Amount” shall mean an
amount equal to one-twelfth of Executive’s annual base salary pursuant to
paragraph 3.1 in effect immediately prior to the termination of Executive’s
employment;



                        (vi)       “Outplacement Services” shall mean reasonable
outplacement services whereby the Company receives a substantial business
benefit by promoting a positive corporate image and maintaining corporate
morale, at Company’s cost and for a period of twelve months beginning on the
date of Executive’s termination of employment, to be rendered by an agency
selected by Executive and approved by the Board of Directors or the Human
Resources Committee of the Board of Directors of Holdings (with such approval
not to be unreasonably withheld); and

--------------------------------------------------------------------------------

                        (vii)      “Severance Period” shall mean the period
commencing on the date of Executive’s termination of employment and continuing
for twenty-four months; provided, however, that for purposes of providing
Continuation Coverage under paragraph 5.1, the “Severance Period” shall mean the
period commencing on the date of Executive’s termination of employment and
continuing until the earlier of (1) the date that is twenty-four months after
the date of Executive’s termination of employment or (2) the date upon which
Executive ceases to be eligible to receive continuation coverage under the
Company’s plans pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, and/or Sections 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended.



            As used for purposes of Flight Privileges, with respect to any year,
“Annual Travel Limit” shall mean an amount (initially $38,732.00) granted
annually (on a calendar-year basis and effective January 1 of each year) by
Company to Executive (such amount to be the same as that granted annually to
officers of Continental who are Vice Presidents of Continental, but no less than
the amount granted with respect to Executive for the flight benefits program
year 2009.



            As used for purposes of Flight Privileges, with respect to any year,
the term “Annual Gross Up Limit” shall mean an amount (initially $38,732.00)
granted annually (on a calendar-year basis and effective January 1 of each year)
by Company to Executive (such amount to be the same for each officer of Company
within an officer category and no less than the amount granted with respect to
Executive for the flight benefits program year 2009), which amount shall be
adjusted automatically upon any change in the valuation methodology used to
determine imputed income from flights (as compared with the valuation
methodology for imputed income from flights used by Company as of November 1,
2008), so as to preserve the benefit of $38,732.00 annually of tax gross up
relative to the valuations resulting from the valuation methodology used by
Company as of November 1, 2008 (e.g., if a change in the valuation methodology
results, on average, in flights being valued 15% higher than the valuation that
would result using the valuation methodology used by Company as of November 1,
2008, then the Annual Gross Up Limit would be increased by 15%.  In determining
any adjustment, Company shall be entitled to rely on a good faith calculation
performed by its independent auditors based on a statistically significant
random sampling of flight valuations compared with the applicable prior
valuations of identical flights, which calculation will be provided to Executive
upon request.  Company will promptly notify Executive in writing of any
adjustments to the Annual Gross Up Limit described in this paragraph.  Subject
to the Annual Gross Up Limit, the amount of the annual gross up to be paid to
Executive shall be paid no later than January 31 of the calendar year following
the calendar year for which it was awarded.  Any portion of the Annual Gross Up
Limit that remains unused at the end of the calendar year for which it was
awarded shall expire and be of no further use or value.  In the event
Executive’s Flight Privileges no longer extend to airlines operated by
Continental or its affiliates, the Annual Travel Limit and the Annual Gross Up
Limit, as defined above and as the same may have been adjusted prior to such
time as contemplated herein, shall each be reduced by 50 percent and shall
thereafter continue in effect and shall be adjusted from time to time as
contemplated in the foregoing paragraphs.

--------------------------------------------------------------------------------




            As used for purposes of tax reporting of Flight Privileges, a year
may consist of twelve consecutive months other than a calendar year, it being
Company’s practice as of the date hereof for purposes of the tax reporting of
Flight Privileges to calculate taxable amounts for a calendar year based on the
fiscal period commencing on November 1 and ending on the following October 31
(for example, Flight Privileges used (i.e. “flown”) during the twelve-month
period from November 1, 2008 to October 31, 2009 are reported as a taxable
benefit for year 2009).



            As used for purposes of Flight Privileges, the term “affiliates”
when used with respect to Company, means any entity controlled by, controlling,
or under common control with Company.  For these purposes control of an entity
shall require the direct or indirect ownership of a majority of the outstanding
capital stock or other voting interests of such entity. For purposes of Flight
Privileges, however, Continental and Company shall not be deemed affiliates.



            No tickets issued on the System in connection with the Flight
Privileges may be purchased other than directly from Company, Continental,
Holdings or their respective successor or successors (i.e., no travel agent or
other fee or commission based distributor may be used), nor may any such tickets
be sold or transferred by Executive or any other person, nor may any such
tickets be used by any person other than the person in whose name the ticket is
issued.  Executive agrees that, after receipt of an invoice or other accounting
statement therefor, she will promptly (and in any event within 45 days after
receipt of such invoice or other accounting statement) reimburse Company,
Continental or Holdings, as appropriate, for all charges on her UATP card (or
Similar Card) that are not for flights on the System and that are not otherwise
reimbursable to Executive under the applicable policies of Company for
reimbursement of business expenses of officers of Company, or which are for
tickets in excess of the applicable Annual Travel Limit.  Executive agrees that
the credit availability under Executive’s UATP card (or Similar Card) may be
suspended if Executive does not timely reimburse Company, Continental or
Holdings, as appropriate, as described in the foregoing sentence or if Executive
exceeds the applicable Annual Travel Limit with respect to a year; provided,
that, immediately upon Company’s, Continental’s or Holdings’, as appropriate,
receipt of Executive’s reimbursement in full (or, in the case of exceeding the
applicable Annual Travel Limit, beginning the next following year and after such
reimbursement), the credit availability under Executive’s UATP card (or Similar
Card) will be restored.



            The sole cost to Executive of flights on the System pursuant to use
of Executive’s Flight Privileges will be the imputed income with respect to
flights on the System charged on Executive’s UATP card (or Similar Card),
calculated throughout the term of Executive’s Flight Privileges at the lowest
published or unpublished fare (i.e., 21-day advance purchase coach fare, lowest
negotiated consolidator net fare or other lowest available fare) for the
applicable itinerary (or similar flights on or around the date of such flight),
regardless of the actual fare class booked or flown, or as otherwise required by
law, and reported to Executive as required by applicable law.  With respect to
any period for which Company is obligated to provide the tax gross up described
above, Executive will provide to Company, upon request, a calculation or other
evidence of Executive’s marginal tax rate sufficient to permit Company to
calculate accurately the amount to be paid to Executive.

--------------------------------------------------------------------------------




            Executive will be issued a UATP card (or Similar Card) and an
appropriate flight pass identification card, each valid at all times during the
term of Executive’s Flight Privileges.



            Flight Privileges are intended to be used solely for personal
reasons and may not be used for business purposes. Accordingly, notwithstanding
any provision herein to the contrary, credit availability on Executive’s UATP
card (or any Similar Card) may be suspended, and Executive’s UATP card (or any
Similar Card) may be revoked or cancelled, if Executive’s UATP card (or any
Similar Card) is used for business purposes (other than business on behalf of
Company) and, after receiving written notice from the Company to cease such
usage, Executive again uses her UATP card (or any Similar Card) for any business
purpose (other than business on behalf of Company).  The parties agree that the
Company’s and Holdings’ obligations regarding Flight Privileges extend to the
System.



            5.5       Code Section 280G Provisions.  Notwithstanding any other
provision of this Agreement, if by reason of Section 280G of the Code any
payment or benefit received or to be received by Executive in connection with a
Change in Control or the termination of Executive’s employment (whether payable
pursuant to the terms of this Agreement (“Contract Payments”) or any other plan,
arrangements or agreement with Company or an Affiliate (as defined below)
(collectively with the Contract Payments, “Total Payments”)) would not be
deductible (in whole or part) by Company, an Affiliate or other person making
such payment or providing such benefit, then the Contract Payments shall be
reduced (to zero if necessary) until no portion of the Total Payments is not
deductible by reason of Section 280G of the Code; provided, however, that no
such reduction shall be made unless the net after-tax benefit to Executive
shall, after such reduction, exceed the net after-tax benefit received by
Executive if no such reduction had been made and provided that if any reduction
is required, the Contract Payments (that constitute “parachute payments” within
the meaning of Section 280G of the Code) with the latest payment date shall be
reduced first.  The foregoing determination and all determinations under this
paragraph 5.5 shall be made by the Accountants (as defined below).  For purposes
of this paragraph, “net after-tax benefit” shall mean (i) the Total Payments
that would constitute “parachute payments” within the meaning of Section 280G of
the Code, less (ii) the amount of all federal, state and local income taxes
payable with respect to such payments calculated at the maximum marginal income
tax rate for each year in which the foregoing shall be paid to Executive (based
on the rate in effect for such year as set forth in the Code as in effect at the
time of the first payment of the foregoing), less (iii) the amount of excise
taxes imposed with respect to the payments and benefits described in (i) above
by Section 4999 of the Code.  For purposes of the foregoing determinations, (a)
no portion of the Total Payments the receipt or enjoyment of which Executive
shall have effectively waived in writing prior to the date of payment of a
severance benefit to Executive hereunder shall be taken into account; (b) no
portion of the Total Payments shall be taken into account which in the opinion
of the Accountants does not constitute a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code (without regard to subsection (A)(ii)
thereof); (c) the Contract Payments shall be reduced only to the extent
necessary so that the Total Payments in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code, in the opinion of the Accountants;  and (d) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Accountants in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.  For purposes of this
paragraph 5.5, the term “Affiliate” means Company’s successors, any person whose
actions result in a Change in Control or any corporation affiliated (or which,
as a result of the completion of the transactions causing a Change in Control
shall

--------------------------------------------------------------------------------


become affiliated) with Company within the meaning of Section 1504 of the Code
and “Accountants” shall mean Company’s independent certified public accountants
serving immediately prior to the Change in Control, unless the Accountants are
also serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, in which case Company shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accountants
hereunder).  For purposes of making the determinations and calculations required
herein, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, provided that the Accountant’s determinations must be made on the basis of
“substantial authority” (within the meaning of Section 6662 of the Code).  All
fees and expenses of the Accountants shall be borne solely by Company.



            5.6       Code Section 409A Provisions.  Notwithstanding any other
provision of this Agreement, the following provisions shall apply:



                        (i)         Executive shall be considered to have
terminated employment with Company only when Executive incurs a “separation from
service” with respect to Company within the meaning of Section 409A(a)(2)(A)(i)
of the Code and applicable administrative guidance issued thereunder;



                        (ii)        to the extent that Executive is a specified
employee, as defined in Treasury regulation section 1.409A-1(i), and any stock
of Company or of any affiliate is publicly traded on an established securities
market or otherwise, no payment or benefit that is subject to Section 409A of
the Code shall be made under this Agreement on account of Executive’s separation
from service with Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code before the date that is the first day of the seventh month beginning after
the date of Executive’s separation from service (or, if earlier, the date of
death of Executive or any other date permitted under Section 409A of the Code). 
The foregoing delay shall not apply to any payment or benefit hereunder if,
pursuant to Treasury regulation section 1.409A-1(b)(9)(iii), such payment or
benefit to be received by Executive hereunder due to an involuntary separation
from service does not exceed two times the lesser of (1) Executive’s annualized
compensation based upon Executive’s annual rate of pay for services during the
taxable year of Executive preceding the year in which the termination of
employment occurs (adjusted for any increase during that year that was expected
to continue indefinitely had no termination of employment occurred) or (2) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive has a separation
from service, and that is paid no later than the last day of the second year
following the year in which the separation from service occurs;



                        (iii)       to the extent that any reimbursement is
received or to be received by Executive, such reimbursements shall be
administered consistent with the following additional requirements as set forth
in Treasury regulation section 1.409A-3(i)(1)(iv):  (1) Executive’s eligibility
for benefits in one taxable year will not affect Executive’s eligibility for
benefits in any other taxable year, (2) any reimbursement of eligible expenses
will be made on or before the last day of the taxable year following the taxable
year in which the expense was incurred, and (3) Executive’s right to benefits is
not subject to liquidation or exchange for another benefit; and

--------------------------------------------------------------------------------




                        (iv)       to the extent that any payment or benefit to
be received by Executive hereunder is to be offset hereunder (by way of example,
pursuant to paragraph 5.1 whereby the Company may set off any amounts owed by
Executive to Company against any obligation to pay the Monthly Severance
Amount), such offset may occur only if it would not result in an impermissible
acceleration or deferral under Section 409A of the Code.



ARTICLE VI:  MISCELLANEOUS



            6.1       Notices.  For purposes of this Agreement, notices and all
other communications provided for herein shall be in writing and shall be deemed
to have been duly given when personally delivered or when mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



            If to Company to:                     ExpressJet Airlines, Inc.
                                                            700 N. Sam Houston
Parkway West, Suite 200
                                                            Houston, Texas 77067
                                                            Attention:  Chief
Executive Officer


            If to Executive to:                     Suzanne Lehman Johnson
                                                            4042 Blue Bonnet
Blvd.
                                                            Houston, Texas 77025


or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.



            6.2       Applicable Law. This contract is entered into under, and
shall be governed for all purposes by, the laws of the state of Texas.



            6.3       No Waiver.  No failure by either party hereto at any time
to give notice of any breach by the other party of, or to require compliance
with, any condition or provision of this Agreement shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.



            6.4       Severability.  If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.



            6.5       Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same agreement.



            6.6       Withholding of Taxes and Other Employee Deductions. 
Company and its affiliates may withhold from any benefits and payment made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to Company’s  employees generally.

--------------------------------------------------------------------------------




            6.7       Headings; Affiliates.  The paragraph headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.  Except as otherwise provided herein, for purposes of this Agreement,
the term “affiliate,” as applied to an entity (the “First Entity”), means an
entity who directly, or indirectly through one or more intermediaries, is
controlled by, is controlling, or is under common control with the First Entity.



            6.8       Gender and Plurals.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.



            6.9       Successors.  This Agreement shall be binding upon and
inure to the benefit of Company and its successors, and in each case “successor”
shall include, without limitation, any person, association, or entity which may
hereafter acquire or succeed to all or substantially all of the business or
assets of Company by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise.  Except as provided in the preceding sentence and
in paragraph 1.2, this Agreement, and the rights and obligations of the parties
hereunder, are personal and neither this Agreement, nor any right, benefit or
obligation of any party hereto, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other party.



            6.10     Effect of Termination.  Termination of the employment
relationship under this Agreement shall not affect any right or obligation of
any party which is accrued or vested prior to or upon such termination.



            6.11     Entire Agreement.  Except as provided in (i) the benefits,
plans, and programs referenced in paragraph 3.3 and any awards under Holdings’
or Company’s stock incentive plans, management bonus programs or similar plans
or programs adopted by Company or Holdings after the Effective Date and (ii)
separate agreements (if any) governing Executive’s Flight Privileges relating to
other airlines, this Agreement, as of the Effective Date, will constitute the
entire agreement of the parties with regard to the subject matter hereof, and
will contain all the covenants, promises, representations, warranties and
agreements between the parties with respect to employment of Executive by
Company.  Any modification of this Agreement shall be effective only if it is in
writing and signed by the party to be charged.



            6.12     Deemed Resignations.  Any termination of Executive’s
employment shall constitute an automatic resignation of Executive as an officer
of Company, Holdings and each affiliate of Company and Holdings, and an
automatic resignation of Executive from the Board of Directors (if applicable)
and from the board of directors of Holdings and of any affiliate of Company or
Holdings and from the board of directors or similar governing body of any
corporation, limited liability company or other entity in which Company,
Holdings or any affiliate holds an equity interest and with respect to which
board or similar governing body Executive serves as Company’s, Holdings’ or such
affiliate’s designee or other representative.



[Signatures begin on the following page.]

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the 19th  day of November, 2009, to be effective as of the Effective Date.



                                                                                   
ExpressJet Holdings, Inc.

                                                                                   
By:       /s/James B. Ream                 
                                                                                               
James B. Ream
                                                                                               
President and
                                                                                               
Chief Executive Officer


                                                                                   
“Executive”
                                                                                   
_/s/Suzanne L. Johnson________
                                                                                   
Suzanne Lehman Johnson


--------------------------------------------------------------------------------